DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 3 is objected to for the following: it appears that on lines 1-2 ‘the processing apparatus’ should read -the processing device-.  Correction is required.
3.	Claim 3 is objected to for the following:  on lines 2-3 ‘from the light receiving unit’ should read -from each light receiving unit-.  Correction is required.
4.	Claim 4 is objected to for the following:  on lines 2-3 ‘from the light receiving unit’ should read -from each light receiving unit-.  Correction is required.
5.	Claim 7 is objected to for the following:  on line 2 ‘from the light receiving unit’ should read -from each light receiving unit-.  Correction is required.
6.	Claim 8 is objected to for the following:  on line 2 ‘from the light receiving unit’ should read -from each light receiving unit-.  Correction is required.


Claim Interpretation
7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
9.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: light projecting unit in claim 1; light receiving unit(s) in claims 1-8; and processing device in claims 1-4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata et al. (WO 2018/230480 A1)-using machine translation in view of Watanabe (WO 2015/045743 A1)-using machine translation and Avronsart et al. (WO 2013/104845 A2)-using machine translation.
	As for claims 1 and 5 (treating claim 1 as the apparatus for the practice of the method of claim 5), Kawabata in a line distinguishing device and line distinguishing method discloses/suggests the following:  a measuring apparatus that measures mutual separating situation of overhead wires (claims 1 and 5)(Figs. 1- 2: 11-14 with Fig. 5: 14 (14f) with abstract) comprising: a light projecting unit provided on a railway vehicle running on a railway (claims 1 and 5) (Fig. 1-2: 13), the light projecting unit projecting a measuring light (claims 1 and 5) (Figs. 1-2: 13 with page 3: fifth paragraph)  toward a plurality of overhead wires installed above the railway (claims 1 and 5)(Figs. 1-2: 1, 1a, 2, 2a, 4, 4a, 5); a plurality of light receiving units provided on the railway vehicle in a manner that each light receiving unit is separate to each other in the width direction of the railway (claims 1 and 5) (Figs. 1-2: 11 and 12), the plurality of light receiving units respectively receiving a reflecting light which is reflected by all or a portion of the plurality of overhead wires from the measure light so as to output a measurement signal indicative of a contour of overhead wires (claims 1 and 5)(Figs. 1-2: 11 and 12; Figs. 6-7;  Fig. 5: 11, 12, 14a; page 3: fourth paragraph to seventh paragraph); and a processing device which processes the measurement signal outputted from the plurality of light receiving units (claims 1 and 5)(Fig. 1-2, 5: 14, 14a-14f; page 3: sixth paragraph to ninth paragraph) wherein: each light receiving unit is disposed to mutually partially overlap a measurement area to each other in a manner that all of the plurality of overhead wires within a predetermined measurement area are fallen within the measurement area of at least one of the light receiving units (page 3: third paragraph; Fig. 3), and the processing device processes the measurement signal outputted from each light receiving unit according to installing position of each light receiving units to detect a mutual separating situation of the plurality of overhead wires and a positional deviation of each overhead wire (claims 1 and 5) (page 3: third paragraph: stereo measurement with two cameras; Fig. 3; sixth paragraph, seventh paragraph, ninth paragraph).
	As for the measuring light spreading in a strip shape in a width direction of the railway (claims 1 and 5), Kawabata does not explicitly state this.  Nevertheless, Watanabe in a trolley wire measurement device and trolley wire measurement method teaches illuminating trolley wires with slit-like laser beams to measure the shape of a wear part of a trolley wire using two reception units to capture the light from the illuminated wire (abstract; Fig. 1: L1 and L2); wherein, the strip shape is in a width direction of the railway (Fig. 4: 2 and 3 relative to 1 traverses width of 9).  And Avronsart in a measurement system that can be used to check the section of a contact wire for railway overhead power lines teaches the light source is a plane light source (page 7, line 4 with Fig. 6: 2, 20, 21).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the measuring light spread in a strip shape in a width direction of the railway in order to illuminate overhead lines to be imaged by both the left and right imaging devices to measure overhead line heights and deviations.
12.	Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata et al. (WO 2018/230480 A1)-using machine translation in view of Watanabe (WO 2015/045743 A1)-using machine translation and Avronsart et al. (WO 2013/104845 A2)-using machine translation and further in view of Kameyama et al. (WO 2016/208463 A1)-using machine translation.

	As for claims 3 and 7, Kawabata in view of Watanabe and Avronsart discloses/suggests everything as above (see claims 1 and 3).  Kawabata does not explicitly state that the processing device corrects the measurement signal outputted from each light receiving unit according to information indicative of a nonlinear characteristic of the measurement signal regarding each light receiving unit such that the corrected measurement signal is used to detect the mutual separating situation between/among the plurality of overhead wires and the positional deviation of each overhead wire.  Kawabata does suggest an imaging error and thus measurement error when the light receiving units are not in stereo arrangement (Fig. 3 is in a stereo configuration and Fig. 4 is not: shaded areas a and b only appear in one imaging device’s field of view). Nevertheless, Avronsart in a measurement system that can be used to check the section of a contact wire for railway overhead power lines teaches that any delay between camera acquisition would not allow a correct calibration, and therefore, in stereovision, it is very important to have synchronized cameras (page 13: last 7 lines) and discloses an image correction model for stereovision (Figs. 14-15 and last line of page 9). And Kameyama in a wire measurement device and method teaches that the biggest problem in overhead line measurement is the correspondence of line data between line cameras; wherein, it is difficult to correlate the lines of two captured images (page 4: last 3 lines to page 5: line 6).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the processing device correct the measurement signal outputted from each light receiving unit according to information indicative of a nonlinear characteristic of the measurement signal regarding each light receiving unit such that the corrected measurement signal is used to detect the mutual separating situation between/among the plurality of overhead wires and the positional deviation of each overhead wire in order to properly correlate the two images from each camera for stereo measurements.
Allowable Subject Matter
13.	Claims 2, 4, 6, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  please refer to attached PTO-892.
Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886